Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ozaki, et al.  (Computer English Translation of Japanese Patent No. JP 2005-267195 A).
4. 	With regard to claim 1, Ozaki, et al. a non-transitory computer-readable recording medium recording a specifying program for causing a computer to execute processing (See for example, Fig. 1 and the associated text) comprising: receiving a first file (corresponds to financial information) (See for example, paragraphs 0016, 0018, 0020, and 0034); acquiring information indicating a correspondence relationship between an item, i.e., account title internal codes, included in the first file and an item, i.e., elements/character strings corresponding to the account title, included in a second file having a format different from format of the first file (corresponds to instance document information described in XBRL) (See for example, paragraph 0016, 0029 and 0035-0037); acquiring an item value, i.e., account title, associated with identification information of the received first file with reference to a storage that stores an item value associated with a specific item, i.e., account title internal code, included in a file in association with the identification information of the file (See for example, paragraphs 0028-0029 and 0039-0041); comparing (via control unit 31) the item value, i.e., account title, 
	With regard to claim 2, the non-transitory computer-readable recording medium according to claim 1, wherein the comparing processing shifts to processing for acquiring the item
value so as to acquire a next item value in a case where a comparison result between the item value associated with the specific item among the items included in the first file and the item value acquired with reference to the storage indicates inconsistency, i.e., no match, and the processing for acquiring the item value acquires the next item value
associated with the identification information of the received first file with reference to the storage (See for example, paragraph 0038 and 0044-046; and Fig. 6).
With regard to claim 3, the non-transitory computer-readable recording medium according to claim 2, wherein the comparing processing updates the item value associated with the specific item stored in the storage in a case where the comparison result between the item value associated with the specific item and the item value further acquired with reference to the storage indicates consistency (See for example, paragraphs 0042-0052).
Claim 4 is rejected the same as claim 1 except claim 4 is an apparatus claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 4.  Ozaki, et al. 
Claim 5 is rejected the same as claim 1 except claim 5 is directed to a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 5. 
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers 2009/0006472 (See for example, Figs. 2-3) and 2012/0278694 (See for example, Figs. 1-2).
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665